WALKER, Circuit Judge.
As originally brought in the District Court for the Eastern District of Louisiana on November 16, 1918, this suit was against the Director General of Railroads for damages for an alleged personal injury sustained by the defendant in error, Mrs. W. C. Johnson (herein referred to as the plaintiff), on May 28, 1918, in consequence of the derailment near Vinton, in the Western district of Louisiana, of the car on which the plaintiff, a resident of Mississippi, was a passenger, having a through ticket, bought at the New Orleans office of the United States Railroad Administration, from New Orleans, *208La., to Beaumont, Tex., over the lines of Morgan’s Louisiana & Texas Railroad & Steamship Company, and its connecting carriers, the Louisiana Western Railroad Company and the Texas & New Orleans Railroad Company. Subsequently the plaintiffs in error, Morgan’s Louisiana & Texas Railroad & Steamship Company and the Louisiana Western Railroad Company (herein called the defendants), were made defendants. After the court had sustained the Director General’s exception to the petition, based on General Order No. 18 of the Railroad Administration, requiring such suits to be instituted either in the district where the plaintiff lives or in that where the cause of action arose, the suit was dismissed as to the Director General, and proceeded to judgment against the remaining defendants.
The alleged cause of action arose while the government was operating the lines of railroad of the defendants, and the suit was brought after the promulgation of General Order No. 50 of the United States Railroad Administration, which required such a suit to be brought against the Director General. The question of the right of the plaintiff to maintain the suit against the defendants, or either of them, was duly raised, and the action of the court in allowing the recovery complained of is duly presented for review. The court erred in overruling the objections of the defendants to the maintenance of the suit against them. Missouri Pacific R. R. Co. v. Ault, 255 U. S. -, 41 Sup. Ct. 593, 65 L. Ed. -. June 1, 1921.
Because of that error the judgment is reversed.

<gX^>For other cases seo same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes